Exhibit 10.1
FIRST AMENDMENT TO LOAN AGREEMENT




THIS FIRST AMENDMENT TO LOAN AGREE­MENT (this "Amendment") is made and entered
into as of October 23, 2007 by and among HCC INSURANCE HOLDINGS, INC., a
Delaware corporation ­(the "Borrower"); each of the Lenders which is a party to
the Loan Agreement (as defined below) (individually, a "Lender" and,
collectively, the "Lenders"), and WELLS FARGO BANK, NATIONAL ASSOCIATION,
Administrative Agent for the Lenders and Lead Arranger (in such capacity,
together with its successors in such capacity, the "Agent").


RECITALS


A.           The Borrower, the Lenders and the Agent executed and delivered that
certain Loan Agreement dated as of April 4, 2007.  Said Loan Agreement, as
heretofore amended,  is herein called the "Loan Agreement".  Any capitalized
term used in this Amendment and not otherwise defined shall have the meaning
ascribed to it in the Loan Agreement.


B.           The Borrower, the Lenders and the Agent desire to amend the Loan
Agreement in certain respects and to utilize up to $275,000,000 of the
$400,000,000 increase option set forth under Section 2.2(b) of the Loan
Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and further good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower, the Lenders and the Agent do hereby agree as follows:


SECTION 1    Amendments to Loan Agreement.


(a)           Section 10.12 of the Loan Agreement is hereby amended to read in
its entirety as follows:


10.12   
Documentation Agents and Syndication Agent.  Wachovia Bank, National Association
and Bank of America, N.A., in their capacity as Documentation Agents, shall have
no rights, powers, duties, obligations or liabilities under this Agreement or
any of the other Loan Documents, but to the extent that for any reason any
Person makes a claim against Wachovia Bank, National Association or Bank of
America, N.A., in their capacities as Documentation Agents, and not as a Lender,
the indemnification provisions in Section 10.6 shall apply.  Citibank, N.A., in
its capacity as Syndication Agent, shall have no rights, powers, duties,
obligations or liabilities under this Agreement or any of the other Loan
Documents, but to the extent that for any reason any Person makes a claim
against Citibank, N.A., in its capacity as Syndication Agent, and not as a
Lender, the indemnification provisions in Section 10.6 shall apply.



(b)           Schedule I to the Loan Agreement is hereby amended to be identical
to Schedule I attached hereto.


SECTION 2    Assumption.


(a)           Pursuant to Section 2.2(b) of the Credit Agreement, each of Bank
of America, N.A., Deutsche Bank AG New York Branch and KeyBank National
Association (each, a “New Lender”) confirms that upon the effectiveness hereof,
(i) it shall be a Lender under the Loan Agreement; and (ii) it shall have the
rights and obligations of a Lender under the Loan Documents. Notwithstanding
anything else provided herein or in the other Loan Documents, each New Lender
shall be entitled to receive, and it shall be a condition to the effectiveness
hereof that such New Lender receives its pro rata portion of the amendment fee
set forth under Section 4 below.


(b)  Each New Lender:  (i) represents and warrants that it is legally authorized
to enter this Amendment, (ii) confirms that it has received a copy of the Loan
Agreement and the other Loan Documents, together with the most recent financial
statements referred to in Section 7.2 of the Loan Agreement, and such other
documents and information as it has deemed appropriate to make its own credit
analysis; (iii) agrees that it will, independently and without reliance upon the
Agent or any other Lender and based on the documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (iv) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Agreement as are expressly delegated to the Agent by
the terms of the Loan Agreement, together with such powers as are reasonably
incidental thereto; (v) agrees that it will be bound by the provisions of the
Loan Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Loan Agreement are required to be performed by it as a
Lender; (vi) shall promptly provide, if such New Lender is organized under the
laws of a jurisdiction outside the United States, forms prescribed by the
Internal Revenue Service of the United States certifying as to its exemption
from United States withholding taxes with respect to the all payment to be made
to it under the Loan Agreement or such other documents as are necessary to
indicate that all such payments are subject to such tax at a rate reduced by an
applicable tax treaty, and (vii) has supplied the information requested on the
administrative questionnaire provided by the Agent.


SECTION 3    Conditions.  This Amendment shall not become effective until (a)
the Administrative Agent (or its counsel) has received from the Borrower and all
of the Lenders either (1) a counterpart of this Amendment signed on behalf of
such party or (2) written evidence satisfactory to the Administrative Agent
(which may include telecopy or e-mail transmission of a signed signature page of
this Amendment) that such party has signed counterparts of this Amendment, and
(b) the Borrower has executed and delivered to the Administrative Agent for each
Lender a new Note in the maximum principal amount of such Lender’s Commitment
and substantially in the form of Exhibit C to the Loan Agreement.  Lenders shall
have no obligation to make any Loans after the effective date of this Amendment
unless and until the Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the execution, delivery and performance of this Amendment and
the new Notes by the Borrower and any other legal matters relating to this
Amendment.  The Administrative Agent shall give, or cause to be given, prompt
notice to the Borrower and the Lenders as to whether the conditions specified in
the immediately preceding sentence have been satisfied by the deadline set forth
therein; such notice may be oral, telephonic, written (including telecopied) or
by e-mail.


SECTION 4   Amendment Fee.  No part of this Amendment shall become effective
until the Borrower shall have delivered to the Agent payment to each Lender
executing this Amendment 0.25% of the increase of such Lender’s Commitment (or a
new Commitment by such Lender) effected pursuant to this Amendment.


SECTION 5    Ratification.  Except as expressly amended by this Amendment, the
Loan Agreement and the other Loan Documents shall remain in full force and
effect.  None of the rights, title and interests existing and to exist under the
Loan Agreement are hereby released, diminished or impaired, and the Borrower
hereby reaffirms all covenants, representations and warranties in the Loan
Agreement (except such representations and warranties which are, by their
express terms, limited to a prior date).


SECTION 6    Expenses.  The Borrower shall pay to the Agent all reasonable fees
and expenses of its respective legal counsel (pursuant to Section 11.3 of the
Loan Agreement) incurred in connection with the execution of this Amendment.


SECTION 7    Certifications.  The Borrower hereby certifies that after giving
effect to this Amendment (a) no material adverse change in the assets,
liabilities, financial condition, business or affairs of the Borrower has
occurred since December 31, 2006 and (b) no uncured Default or uncured Event of
Default has occurred and is continuing or will occur as a result of this
Amendment.


SECTION 8    Miscellaneous.  This Amendment (a) shall be binding upon and inure
to the benefit of the Borrower, the Lenders and the Agent and their respective
successors, assigns, receivers and trustees; (b) may be modified or amended only
by a writing signed by the required parties; (c) shall be governed by and
construed in accordance with the laws of the State of Texas and the United
States of America; (d) may be executed in several counter­parts by the parties
hereto on separate counterparts, and each counterpart, when so executed and
delivered, shall constitute an original agreement, and all such separate
counterparts shall constitute but one and the same agreement and (e) together
with the other Loan Documents, embodies the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, consents and understandings relating to such subject
matter.  The headings herein shall be accorded no significance in interpreting
this Amendment.


NOTICE PURSUANT TO TEX. BUS. & COMM. CODE §26.02


THE LOAN AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND ALL OTHER LOAN DOCUMENTS
EXECUTED BY ANY OF THE PARTIES PRIOR HERETO OR SUBSTANTIALLY CONCURRENTLY
HEREWITH CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


IN WITNESS WHEREOF, the Borrower, the Lenders and the Agent have caused this
Amendment to be signed by their respective duly authorized officers, effective
as of the date first above written.


HCC INSURANCE HOLDINGS, INC.,
a Delaware corporation




By:  /s/ Edward H. Ellis,
Jr.                                                                           
Name:  Edward H. Ellis,
Jr.                                                                           
Title:  Executive Vice President & CFO







 
 

--------------------------------------------------------------------------------

 

The undersigned hereby join in this Amendment to evidence their consent to
execution by Borrower of this Amendment, to confirm that each Loan Document now
or previously executed by the undersigned applies and shall continue to apply to
the Loan Agreement, as amended hereby, to acknowledge that without such consent
and confirmation, Lenders would not execute this Amendment and to join in the
notice pursuant to Tex. Bus. & Comm. Code §26.02 set forth above.


HCC BENEFITS CORPORATION, a Delaware corporation, HCC SPECIALTY UNDERWRITERS,
INC., a Massachusetts corporation, HCC RISK MANAGEMENT CORPORATION, a Texas
corporation, PROFESSIONAL INDEMNITY AGENCY, INC.,  a New Jersey corporation,
COVENANT UNDERWRITERS, LTD., a Louisiana corporation, CONTINENTAL UNDERWRITERS
LTD., a Louisiana corporation, HCC GLOBAL FINANCIAL PRODUCTS, LLC, a Delaware
limited liability company, CINEFINANCE INSURANCE SERVICES, LLC, a California
limited liability company, G.B. KENRICK & ASSOCIATES, INC., a Michigan
corporation, HCC EMPLOYER SERVICES, INC., an Illinois corporation, HCC EMPLOYEE
BENEFITS, INC., a Delaware corporation




By:  /s/ Edward H. Ellis,
Jr.                                                                                     
Name:  Edward H. Ellis,
Jr.                                                                                     
Title:  Executive Vice
President                                                                                     



 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent and as a Lender




By:  /s/ Ben R.
McCaslin                                                                                     
Name:  Ben R.
McCaslin                                                                                     
Title:  Vice
President                                                                                     





 
 

--------------------------------------------------------------------------------

 

CITIBANK, N.A




By: /s/ Gregory J.
Kroitzsh                                                                                     
Name:  Gregory J.
Kroitzsh                                                                                     
Title:  Vice
President                                                                                     



 
 

--------------------------------------------------------------------------------

 

WACHOVIA BANK, NATIONAL
ASSOCIATION




By:  /s/ Karen
Hanke                                                                                     
Name:  Karen
Hanke                                                                                     
Title:  Director                                                                                     



 
 

--------------------------------------------------------------------------------

 

ROYAL BANK OF SCOTLAND




By:  /s/ Marie
Fitzgerald                                                                                     
Name:  Marie
Fitzgerald                                                                                     
Title:  Relationship
Director                                                                                     



 
 

--------------------------------------------------------------------------------

 

AMEGY BANK NATIONAL ASSOCIATION




By:  /s/ Laif
Asfeth                                                                                     
Name:  Laif
Asfeth                                                                                     
Title:  Senior Vice
President                                                                                     



 
 

--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK




By:  /s/ Michael
Pensari                                                                                     
Name:  Michael
Pensari                                                                                     
Title:  Vice
President                                                                                     







 
 

--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION




By: /s/ Mary K. Young
Name: Mary K. Young
Title: Sr. Vice President





 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.




By:   /s/ Kipling Davis
Name:   Kipling Davis
Title: Senior Vice President

 
 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG NEW YORK BRANCH




By:  /s/ John
McGill                                                                           
Name:  John McGill
Title: Director




By:  /s/ Michael Campites
Name:  Michael Campites
Title: Vice President





 
 

--------------------------------------------------------------------------------

 



SCHEDULE I


COMMITMENTS






Wells Fargo Bank (Texas), National Association $100,000,000


Citibank, N.A. $100,000,000


Wachovia Bank, National Association $85,000,000


Royal Bank of Scotland $55,000,000


Amegy Bank, National Association $35,000,000


The Bank of New York $15,000,000


KeyBank National Association $50,000,000


Bank of America, N.A. $85,000,000


Deutsche Bank AG New York Branch $50,000,000